DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 5/6/2022, all requested changes to the specification/title and claims have been entered.  Claims 1-19 were previously and are currently pending.  The amendment to the title has resolved the pending objection to the title which is herein withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed 5/7/2022, with respect to the pending 35 U.S.C. 102(a)(1) rejections of independent claims 1, 12 and 16 have been fully considered and are persuasive.  Those rejections are herein withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 12 and 16, please refer to the applicants remarks filed on 5/6/2022 for the reasons of allowance.  Further, for example, the prior art of US2013/0195315 to Baheti et al. (“Baheti”) discloses a process of binarizing and dividing, based on a frequency of black pixels, an image into text regions, but does not disclose limitations of combining pixel blocks of consecutive black pixels in the text regions with adjacent text regions based on the block contacting a dividing position between text regions.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665